Name: Commission Regulation (EEC) No 3355/90 of 22 November 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 90 Official Journal of the European Communities No L 324/25 COMMISSION REGULATION (EEC) No 3355/90 of 22 November 1990 fixing the aid for soya beans the information at , present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3272/90 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3272/90 to \ HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid provided in article 2 for in Regula ­ tion (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 23 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No L 151 , 10. 6. 1985, p. 15 . (2) OJ No L 197, 26. 7. 1988, p. 11 . V) OJ No L 201 , 27. 7. 1988, p. 2. b) OJ No L 314, 14. 11 . 1990, p. 10. No L 324/26 Official Journal of the European Communities 23 . 11 . 90 ANNEX to the Commission Regulation of 22 November 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period  Spain  Portugal  another Member State 0,000 18,710 18,710 24,254 24,254 (*) 24,254 24,254 24,254 24,254 Seed processed in first period  Spain  Portugal -  another Member State 0,000 18,741 18,741 24,285 24,285 0 24,285 24,285 24,285 24,285 Seed processed in second period  Spain  Portugal  another Member State 18,520 18,520 18,520 24,064 24,064 24,064 24,064 24,064 24,064 Seed processed in third period  Spain  Portugal  another Member State 18,378 18,378 18,378 23,922 23,922 23,922 23,922 23,922 23,922 Seed processed in fourth period  Spain  Portugal  another Member State 18,267 18,267 18,267 23,811 23,811 23,811 23,811 23,811 23,811 Seed processed in fifth period  Spain '  Portugal  another Member State 18,485 18,485 18,485 24,029 24,029 24,029 24,029 24,029 24,029 (*) Special aid.